Citation Nr: 0433729	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-06 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to November 7, 
1996, for the grant of a 70% rating for Post-Traumatic Stress 
Disorder (PTSD).  

2.  Entitlement to an effective date prior to November 7, 
1996, for the grant of a total rating based on individual 
unemployability.  

3.  Entitlement to an effective date prior to September 5, 
1997, for the grant of service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
December 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In June 1998, the RO granted an increased rating to 70 
percent for PTSD and also granted a total rating based on 
individual unemployability.  The RO assigned effective dates 
of November 7, 1996, for both grants.  In July 1998, the 
veteran submitted a notice of disagreement as to the 
effective dates assigned by the RO in the June 1998 decision.  
A statement of the case was issued in February 1999 and the 
veteran's substantive appeal for these issues was received in 
April 1999.  

Service connection for a low back disability was granted in 
June 1998.  The veteran submitted a notice of disagreement in 
April 1999, disagreeing with the effective date assigned.  A 
statement of the case was issued in May 2004 and the 
veteran's substantive appeal was received the same month.  

The veteran testified at a local RO hearing in April 2004.  
He testified before the undersigned at a Central Office 
hearing in September 2004.  

At the time of the Central Office hearing in September 2004, 
the veteran raised claims of entitlement to automobile and 
adaptive equipment or adaptive equipment only, entitlement to 
special home adaptation and entitlement to specially adapted 
housing.  On a document which was received at the RO in 
September 2004, the veteran indicated that he was claiming 
special monthly compensation from 1998 to 2003 and from 
September 3, 2003 to April 2005.  The issues are not 
inextricably intertwined with the current appeal and are, 
therefore, referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board will remand this claim to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].

The U.S. Court of Appeals for Veterans Claims (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In the context of an effective date claim, the 
Court has noted in a non-precedential decision that it is 
possible a claimant could provide VA with some evidence 
showing an earlier effective date is warranted if he or she 
were properly notified of what type of evidence would 
substantiate the claim.  Greenawalt v. Principi, No. 01-2041 
(U.S. Vet. App., March 6, 2003) (Order).  Although this non-
precedential decision is not binding on VA, it is 
representative of how strictly the Court will review a case 
to determine whether there was compliance with the VCAA.

The Board is cognizant of a precedent opinion of the VA 
General Counsel regarding whether notice pursuant to 38 
U.S.C.A. § 5103(a) is warranted with respect to new claims 
raised in a notice of disagreement where the notice of 
disagreement is in response to notice of an RO decision on a 
claim for which VA has already given the section 5103(a) 
notice.  See VAOPGCPREC 8-2003.  In the present situation, 
however, the Board finds that notice pursuant to 38 U.S.C.A. 
§ 5103(a) was never provided to the veteran for the initial 
RO decisions which were the genesis for the current appeals 
nor was any subsequent notice provided for the ensuing 
effective date claims.  A letter sent by the RO in February 
2004 which included notice pursuant to 38 U.S.C.A. § 5103(a) 
for an increased rating for PTSD and for a low back 
disability does not bring the case into compliance with 
VAOPGCPREC 8-2003.  This notice was subsequent to the 
veteran's submission of his claims for earlier effective 
dates.  The veteran must be provided with appropriate notice 
pursuant to 38 U.S.C.A. § 5103(a) for his effective date 
claims and not for increased ratings claims.  

For these reasons, the Board is constrained to remand this 
claim for compliance with the notice and duty to assist 
provisions contained in the VCAA and to ensure the veteran 
has had full due process of law.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), is completed with respect to the 
appellant's claims for an effective date 
prior to November 7, 1996, for the grant 
of a 70% rating for PTSD, for an 
effective date prior to November 7, 1996, 
for the grant of a total rating based on 
individual unemployability and for an 
effective date prior to September 5, 
1997, for the grant of service connection 
for a low back disability.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107, and the 
duty-to-assist regulations, found at 38 
C.F.R. § 3.159, are fully complied with 
and satisfied.  

2.  After review of the case based on any 
additional evidence, if any of the 
benefits sought on appeal are not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	Kelly Conner
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



